Citation Nr: 0931961	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left knee 
sprain/strain, claimed as a left knee injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1957 
to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part, denied service 
connection for residuals of a left knee injury.

In May 2008, the Board remanded the issue to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A left knee disability is not shown to be related to 
military service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a left knee disability was received in September 2004.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Appeals Management Center (AMC) in correspondence 
dated in May 2008.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and a private treatment record have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with VA joints examinations to 
assess the current nature and etiology of his claimed left 
knee disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran contends that he has a current left knee 
disability as a result of a car accident during active 
military service.

An enlistment examination report dated in February 1957 
showed normal findings of the lower extremities and 
documented no identifying body marks, scars, or tattoos.  A 
service treatment record dated in July 1958 indicated that 
shortly after being involved as a passenger in a three-car 
collision, the Veteran was admitted to the hospital.  On 
examination multiple abrasions and lacerations of the face 
and left leg were noted and sutured; x-ray studies were 
negative.  Twelve days later, the Veteran was discharged as 
fit for duty.  A physical examination report dated in 
February 1959 noted two scars on the Veteran's left knee.  In 
a plastic surgery clinic consultation request dated in May 
1959, the Veteran stated that he desired a revision of the 
scars on his chin from a [July] 1958 auto accident; he made 
no complaints regarding his left knee.  In a separation 
examination report dated in January 1961, pit scars were 
reported on both knees, and strength and range of motion 
findings of the lower extremities were reported as normal.

In a post-service VA examination report dated in November 
2004, the Veteran described a 19[5]8 motor vehicle accident 
and resulting left knee injury and indicated that he did not 
receive any treatment for his knee at the time of the injury.  
He reported that 15 years ago, he required a cartilage repair 
of his left knee.  He stated that he continued to have pain 
in his left knee, predominantly while bending.  He denied any 
flare-ups; locking or fatigue; use of pain medication, a 
brace, or assistive devices; episodes of dislocation or 
recurrent subluxation; or history of inflammatory arthritis.  
An x-ray of the left knee was negative for degenerative joint 
disease, and the impression was left knee sprain/strain, 
status post cartilage debridement.

In a statement received in November 2004, the Veteran 
indicated that he had no further information about his 
claimed disability.

In a private otolaryngology treatment record from E. S., 
M.D., dated in December 2005, the Veteran reported a past 
surgical history for knee symptoms.

A report of contact dated in November 2006 described a 
meeting with the Veteran's representative and a telephone 
call with the Veteran, during which the Veteran withdrew his 
request for a hearing with RO personnel and indicated that he 
did not have any new evidence to provide either in testimony 
or in writing.

In a VA orthopedic joints examination report dated in April 
2009, the Veteran described the 1958 motor vehicle accident, 
stating that he injured his left knee, received no specific 
treatment at the time, and had pain off and on since then.  
He reported having surgery for a meniscus tear in 1989 and 
now complained of intermittent pain.  Following a review of 
the claims folder and physical examination, the physician's 
assessment was left knee patellofemoral syndrome and left 
knee degenerative joint disease.  X-ray results of the left 
knee were reported as no acute fracture or dislocation and 
mild osteoarthritis medial joint space.  The examiner opined 
that the Veteran's current left knee injury was not related 
to his military service.  He explained that although there 
was evidence of a motor vehicle accident with resulting 
abrasions on the left leg in service, there was no mention of 
a left knee injury or left knee treatment.  He reasoned that 
if the Veteran had injured his left knee in the motor vehicle 
accident and it led to the current disability or problems, he 
would have complained of pain at that time or shortly after 
the accident, which was not the case.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for the 
Veteran's left knee disability is not warranted because there 
is no persuasive medical evidence establishing a connection 
between his left knee patellofemoral syndrome and 
degenerative joint disease and any event, injury, or disease 
during active military service, including the July 1958 motor 
vehicle accident.  

The Board observes that the Veteran's service treatment 
records contain no complaints, findings, or treatment for any 
left knee problem following the July 1958 accident with the 
exception of sutures for lacerations on the left leg.  
Indeed, the first medical evidence of record of any post-
service left knee problem is the November 2004 VA examination 
report, in which the Veteran stated that he had a left knee 
cartilage repair surgery 15 years earlier (in 1989), more 
than 28 years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

The Board also notes that only the April 2009 VA orthopedic 
examination report contains an opinion regarding the 
relationship between the Veteran's left knee disability with 
events or injuries during active service.  The Board finds 
that this medical opinion is entitled great probative value 
because the conclusion is supported by a medical rationale 
and is consistent with the Veteran's service treatment 
records and absence of post-service treatment records for a 
left knee disability.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 302-04 (holding that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion.)  
Specifically, the examiner reasoned - based on a review of 
the claims folder and physical examination - that the 
Veteran's current left knee disability was not related to 
service because following the in-service motor vehicle 
accident, there was no record of any left knee injury or any 
complaints of left knee pain shortly after the accident.

Without medical evidence of a nexus between a claimed in-
service disease or injury and the present disease or injury, 
service connection cannot be granted.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Therefore, the Veteran's claim 
for service connection for a left knee disability must be 
denied.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
has considered the Veteran's claim that he has a left knee 
disability that was caused by a motor vehicle accident during 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
left knee disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a left knee disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee 
sprain/strain, claimed as a left knee injury, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


